Citation Nr: 1117234	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-40 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), based on the extraschedular provisions of 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from September 1962 to December 1973.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the appellant's claim.  The appellant submitted a notice of disagreement with this determination in March 2005, and timely perfected his appeal in November 2005.

In April 2006, the appellant testified before a Decision Review Officer sitting in Jackson, Mississippi.  A transcript of that proceeding has been associated with the appellant's VA claims file.

This claim came before the Board in September 2008, at which time it was remanded for additional evidentiary development.  After this development was completed, the claim was returned to the Board in December 2009.  At that time, it was denied.  Upon receipt of his denial, the appellant filed a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of entitlement to TDIU on an extraschedular basis.  The Court issued a July 2010 Order vacating the December 2009 Board decision and remanded the appeal for readjudication consistent with the parties' Joint Motion for Remand.  


FINDINGS OF FACT

1.  The appellant is currently service-connected for bipolar disorder, evaluated as 50 percent disabling.


2.  The competent medical evidence of record supports a finding that the appellant's service-connected bipolar disorder renders him unable to secure or follow a substantially gainful occupation, rendering impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disability, on an extraschedular basis, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  As explained in detail below, the Board has determined that the appellant is entitled to TDIU on an extraschedular basis.  Accordingly, any failure to provide complete notice or assistance under the VCAA in the development of this claim has been rendered moot and no further discussion is necessary.

II.  The Merits of the Claim

The appellant contends that his service-connected bipolar disorder, currently rated as 50 percent disabling, renders him unable to secure or follow a substantially gainful occupation.  The Board concurs.

Governing Law and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).
"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2010).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

Analysis

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.

Schedular Basis

Service connection is currently in effect for bipolar disorder, evaluated as 50 percent disabling.  As such, the appellant fails to meet the schedular criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (2010) [if there is only one such disability, this disability shall be ratable at 60 percent or more].
Accordingly, the claim must be considered on an extraschedular basis.

Extraschedular Basis

In accordance with 38 C.F.R. § 4.16(b), the Board determined that the appellant's claim for TDIU should be referred to the Director of the Compensation and Pension (C&P) Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In March 2009, the Director of the C&P Service replied to the Board's September 2008 Remand directive.  In his report, the Director noted that a thorough review of the appellant's VA claims file had been undertaken.  It was noted that the appellant submitted a VA Form 21-8940, along with a VA Form 21-4192 from his employer, Bell South, indicating that the he had worked as a technician from August 1998 to February 2004, when he resigned.  On the VA Form 21-8940, the appellant, who holds a Masters Degree in electrical engineering, stated that he stopped working because he became dysfunctional due to stress on the job.

Based upon the VA mental disorders examination conducted in January 2005, VA increased the appellant's disability rating for his bipolar disorder from 30 percent to 50 percent disabling.  At that time, the VA examiner noted that the appellant was capable of performing repetitive tasks and interacting with co-workers.  It was noted that given his history of bipolar disorder, specifically during his manic periods, the symptoms would interfere with maintaining consistent employment.  The Director also noted several medical opinions in the VA claims file, which indicated the appellant was totally permanently disabled due to his lumbar spine disorder, which is not a service-connected condition.  Records received from the Social Security Administration (SSA) revealed that the appellant was in receipt of disability benefits since February 2005.  The primary diagnosis for his disability was noted as "disorders of the back" and the secondary diagnosis was bipolar disorder.

The Director also noted the VA mental disorders examination conducted in August 2007, wherein the appellant reported that he had last worked in 1991.  When he was working, the appellant stated that he lost many jobs due to his depression.  He stated that he was not on any medication at that time, as all anti-depressants had side effects or induced a manic state.  He indicated that he was confined to his house and was unable to do any physical work because of his back, neck, insomnia, irritability, and avoidance of people.  The VA examiner concluded that the appellant's prognosis was guarded due to his lack of social support, lack of confidence in medications, and untoward mood swings.

After considering all of the aforementioned evidence, the Director concluded that the available evidence indicated that during periods of mania, the appellant may be unable to be gainfully employed; however, the presence of severe degenerative joint disease of the lumbar and cervical spine was the primary reason for the appellant's inability to be gainfully employed.  See Response of the Director of C&P Service, March 3, 2009.

In support of his claim, the appellant refers the Board to the January 2005 VA examination report.  At that time, the VA examiner stated that when the appellant's behavior was described as manic, it caused significant conflicts with his co-workers.  Further, the VA examiner opined that the appellant was capable of performing routine, repetitive tasks, interacting with co-workers, or receiving supervision.  See VA Mental Disorders Examination Report, January 20, 2005.  In February 2005, a mental status examination was conducted in association with the appellant's claim for disability benefits.  Following a thorough examination of the appellant, the examiner determined that despite the January 2005 VA examiner's opinion, based on the appellant's history of bipolar disorder - specifically his symptoms of mania, it is obvious this would interfere with maintaining consistent employment.  See Mental Status Examination Report; Martha M. D'Ilio, Ph.D.; February 10, 2005.  

A private psychiatric evaluation conducted by Beverly Smallwood, Ph.D., in January 2006, found the appellant's bipolar disorder to be a severe detriment to his ability to work, especially during his manic phases.  The appellant was known to cause severe disruptions at work by screaming, "raising hell", and going to work in the middle of the night.  The appellant stated that one of his former employers was forced to resort to changing the locks on their facility so the appellant would not attempt late night entry.  See Psychiatric Evaluation Report; Beverly Smallwood, Ph.D.; January 3, 2006.

The appellant participated in a VA mental disorders examination in August 2007.  At that time, he was not taking any of his prescribed medication and was not receiving any treatment.  He stated that he did not go outside and did not socialize.  The appellant also reported that he had experienced multiple failed career attempts, to include a logic design engineer, and oil field engineer, a high school math teacher, and an electrical technician.  The appellant stated that when he was working, he often missed work, was unable to perform and lost many jobs due to his mania and depression.  See VA Mental Disorders Examination Report, August 27, 2007.

Finally, the appellant submitted a private psychiatric evaluation from Michael L. Cesta, M.D., in November 2010.  Dr. Cesta noted that the appellant was discharged from the United States Navy after developing a depressive episode associated with bipolar disorder.  This depressive episode led to two suicide attempts prior to the appellant's discharge.  Dr. Cesta opined that this "represented the first depressive episode associated with bipolar disorder, which was subsequently completely disabling to the Veteran, preventing him from living any type of normal or reasonable existence."  It was noted that after his discharge from service, the appellant's condition became progressively worse.  The record indicated the steady deterioration of his clinical condition prevented any type of occupational functioning, social functioning, and familial functioning.  Dr. Cesta stated that "there is no question, after my review of the medical records and discussion with the Veteran, that he is disabled from psychiatric illness and has been so since the early 1990s."

Noting the SSA determination, which indicated the appellant's primary disability was his back disorder, Dr. Cesta found that this condition did not have anything to do with the appellant's deterioration.  By the early 1990s, the appellant had already demonstrated rapid cycling of his bipolar disorder, with frequent depressive episodes, overt manic episodes and persistent hypomania.  Due to this rapid cycling, Dr. Cesta opined that the appellant's function in an occupational setting was hazardous, bizarre, labile, and remarkably inconsistent.  While it was noted that the appellant was able to obtain his Masters Degree, this did not serve him to any extent due to the severity of his psychiatric illness.  Dr. Cesta concluded that the appellant was able to obtain employment due to his innate intelligence, but he was never able to function adequately in any of the positions he was hired to perform.  Overall, Dr. Cesta concluded that the appellant was profoundly impaired.  The appellant was again diagnosed with bipolar affective disorder, with depression and manic episodes.  See Private Psychiatric Evaluation; Michael L. Cesta, M.D.; November 13, 2010.

In Anderson v. Shinseki, the Court held that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."  22 Vet. App. 423, 427 (2009).  Notwithstanding the findings of the Director of the C&P Service, and in light of the evidence set forth above, the Board agrees with the appellant that his bipolar disorder does present an exceptional or unusual disability picture that is productive of interference with employment, rendering impractical the application of the regular schedular standards.  The evidence of record clearly establishes that although the appellant does suffer from back disabilities, his bipolar disorder is paramount among the reasons for his unemployability.  Accordingly, the benefit sought on appeal is granted.


ORDER

Entitlement to TDIU, based on the extraschedular provisions of 38 C.F.R. § 4.16(b), is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


